DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III invention (claim 11-15) in the reply filed on 05/20/2022 is acknowledged.
Claims 1-10 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 11 recites the broad recitation “in the range of 0.01-1% by weight”, and the claim 11 also recites “more preferably in the range of 0.2-0.5% by weight”, “especially in the range of 0.2-0.4% by weight”, wherein “more preferably…” and “especially in the range…” are the narrower statement of the range/limitation.  At the same time, claim 11 recites the broad recitation “the atomic ratio of platinum to sulfur is 1:1-1:10”, and the claim 11 also recites “preferably 1:1.5-1:5”, “more preferably 1:1.5-1:2.5”, “especially 1:2”, which is narrower statement of the range/limitation. 
Claim 12 recites the broad recitation “85% by weight or more”, and the claim 12 also recites “preferably 90% by weight or more”, “especially 95% by weight or more “, which is narrower statement of the range/limitation.  At the same time, claim 12 recites the broad recitation “in the range from 20 µm to 500 µm”, and the claim 12 also recites “preferably in the range from 40 µm to 250 µm”, “especially in the range from 60 µm to 120 µm”, which is narrower statement of the range/limitation. 
Claim 13 recites the broad recitation “alumina (Al2O3), silicon dioxide (SiO2), titanium dioxide (TiO2), zirconium dioxide (ZrO2), silicon carbide (SiC) or mixtures thereof”, and the claim 13 also recites “more preferably alumina”, “preferably selected from gamma-alumina, theta- alumina, delta-alumina, alpha-alumina or mixtures thereof”, “especially gamma- alumina”, which is narrower statement of the range/limitation. 
Claim 14 recites the broad recitation “1 m2/g to 300 m2/g”, and the claim 14 also recites “more preferably 1 m2/g to 250 m2/g”, “preferably in the range from 2 m2/g to 150 m2/g”, “especially in the range from 3 m2/g to 100 m2/g”, which is narrower statement of the range/limitation.
Claim 15 recites the broad recitation “0.1 to 1.0 cm3/g”, and the claim 15 also recites “especially 0.3 to 0.6 cm3/g”, which is narrower statement of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11-15 are rejected under 35 U.S.C. 102 (a (1) and/or a (2)) as being anticipated by Okada et al (EP1894626A1).
Okada teaches a shell catalyst comprising a shaped support body (i.e alumina carrier formed into a rod-shape like), platinum in the range of being 0.6% by weight, sulfur being 0.1% by weight (para. [0010]-[0011], [0019], [0022], [0026]- [0028], [0041], Fig. 1, Fig. 8, example 3, table 1 catalyst No. 5), wherein  the atomic ratio of platinum to sulfur being 0.98.  
Regarding claim 11, Okada et al. teaches every and each limitation of claim 11, therefore, claim 11 is anticipated by Okada et al.
 Regarding claim 12, Okada et al. discloses all Pt (at least 85% by weight or more) disposed on a thick outer shell of the carrier wherein the thickness is about 200 µm (Fig. 8). 
Regarding claim 13, Okada et al. already teaches the shaped support body comprises alumina. 
Regarding claim 14 -15, Okada et al. further discloses the catalyst comprising adopted alumina support having high surface area of 275 m2/g and pore volume of 0.65 cm3/g ([0041], [0054], [0055], [0056]) before being impregnated with sulfur and (example 3 catalyst No. 5, Fig. 8, table 1). Therefore, Okada et al. disclosed catalyst surface area and pore volume would be within those claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Petrow (US4082699) in view of Regalbuto et al. (An evaluation of Pt sulfide acid (PSA) as precursor for supported Pt catalysts, Topics in Catalysis Vol 39, Nos. 3-4, October 2006, page 237-243).
Petrow teaches using transient colloidal to impregnate Pt sulfite onto surface of different supports (carbon, SiO2, Al2O3  etc.) (col. 1 lines 48-col. 2 line 2, col. 4 lines 35-52, col.5 line 63-col. 6 line 34, col. 8 lines 5-20, examples 1-17), wherein the deposited Pt content being 0.5 to 2% by weight in the catalyst.  Since Petrow discloses Pt precursor comprising sulfur being disposed onto the surface of the substrate, therefore, a catalyst comprising a shell comprising Pt and sulfur would be expected. 
Regarding claim 11, Petrow does not expressly teach the sulfur content or the atomic ratio of Pt to sulfur. 
Regalbuto et al. teaches impregnating Pt sulfide acid onto various oxide (e.g. Na2O5, SiO2, Al2O3  etc.) and carbon support (table 1, page 237 2nd last para.) forming shell material comprising Pt and sulfur onto the support (page 238 2nd last para., Fig. 4-5)  wherein Pt being 1.4% by weight (Fig. 3-5) while remaining sulfur on the catalyst being small amount and atomic ratio of S/Pt being within the claimed range (e.g. being 4, 4.3, 8)  (table 3, page 239 3rd last para.-page 240, Fig. 9). 
It would have been obvious for one of ordinary skill in the art to select proper support thus control the remaining sulfur content, correspondingly desired sulfur/Pt atomic ratio as shown by Regalbto et al. for help obtaining a catalyst with desired performance and activity as suggested by Rebalbto et al (page 242-page 243. 4. Conclusion section). 
Regarding claim 13,  Petrow already teaches such limitations as discussed above. 
Regarding claim 14, Petrow further teaches impregnating carrier having surface area of 10 m2/g to 220 m2/g with Pt precursor to forming Pt and sulfur comprising shell catalyst, wherein such method is same or substantially the same as that of instant application impregnating same or substantially the same support having same or substantially the same surface area (see published application of the instant application example 1-4).  Therefore, same or substantially the same catalyst having same or substantially the same surface area as that of instantly claimed would be expected.  Furthermore, Since such surface area of carrier impregnated with Pt and sulfur to form the desired catalyst composition, it would have been obvious for one of ordinary skill in the art to expect the formed catalyst composition formed by impregnation, drying and calcining would have similar or close enough surface area as that of adopted carrier. 
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petrow (US4082699) in view of Regalbuto et al. (An evaluation of Pt sulfide acid (PSA) as precursor for supported Pt catalysts, Topics in Catalysis Vol 39, Nos. 3-4, October 2006, page 237-243) as applied above, and further in view of Li (CN 101491759) (for applicant’s convenience, Machine translation has been used for citations). 
Petrow already teaches the catalytic material being deposited onto the surface of the carrier material. 
Petrow in view of Regalbuto et al. does not expressly teach 85% by weight or more of Pt and sulfur in the outer shell. 
Li further teaches an egg-shell catalyst with active catalytic material comprising Pt being deposited onto the carrier as a thin layer with thickness of 1 to 100 µm, specifically 60, 80 and 100 µm (para. [0006], [0015], example 1-3), wherein active material concentrated onto such thin layer ([para. [0021]), apparently 85% or more of active material in the thin layer. 
It would have been obvious for one of ordinary skill in the art to adopt such layer thickness as shown by Li to practice the shell layer of Petrow in view of Regalbuto et al. because by doing so can help provide a catalyst with improved activity as suggested by Li (para. [0021]). 
Claim(s) 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrow (US4082699) in view of Regalbuto et al. (An evaluation of Pt sulfide acid (PSA) as precursor for supported Pt catalysts, Topics in Catalysis Vol 39, Nos. 3-4, October 2006, page 237-243) as applied above, and further in view of Konigsmann (US 20120296111). 
Regarding claim 12, Petrow in view of Regalbuto et al. does not expressly teach 85% or more of Pt and sulfur in the outer shell. 
Konigsmann discloses an eggshell catalyst comprising Pt as active material supported onto silica wherein the predominant amount (60-90%) of the active metal is present in the shell down to a penetration depth of preferably 200 µm, i.e. close to the surface of the eggshell catalyst (para. [0013], [0015]) [0020]). 
It would have been obvious for one of ordinary skill in the art to put predominantly of active material into a thin layer of about 200 µm as shown by Konigsmann to modify the surface shell catalyst of Petrow in view of Regalbuto et al. because by doing so can help provide a catalyst having improved activity and stability as suggested by Konigsmann (para. [0022]). 
Regarding claim 15, Petrow in view of Regalbuto et al. does not expressly teach the claimed pore volume. 
Konigsmann discloses using a silica with pore volume of 0.6 to 1.0 ml/g to support Pt as eggshell catalyst ([0013], [0035]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume carrier to practice the catalyst carrier of Petrow in view of Regalbuto et al. because adopting such pore volume carrier can help imparting high activity and selectivity to the catalyst for desired final product as suggested by Konigsmann (para. [0046]).   Since such pore volume of carrier impregnated with Pt and sulfur to form the desired catalyst composition, it would have been obvious for one of ordinary skill in the art to expect the formed catalyst composition formed by impregnation, drying and calcining would have similar or close enough pore volume as that of adopted carrier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732